Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 5, 2018

                                          No. 04-18-00700-CV

                                    IN RE Stephen Patrick BLACK

                                    Original Mandamus Proceeding 1

                                                 ORDER

        Relator, Stephen Patrick Black, filed a petition for a writ of mandamus on October 9, 2018,
and the State of Texas has filed a response. In accordance with the court’s opinion of this date,
the writ of mandamus requested by relator is CONDITIONALLY GRANTED IN PART. We
ORDER the Honorable Gary L. Steel to rule, within ten days of the date of this order, on Relator’s
Motion to Appoint Counsel that was filed on January 5, 2018. The writ will issue only if we are
notified that Judge Steel has not complied within ten days from the date of this order.

        In all other respects, Relator has not shown himself entitled to the relief sought, and the
petition for a writ of mandamus is in all other respects therefore DENIED.

        It is so ORDERED on December 5, 2018.


                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. CV-15-1805, styled In re Commitment of Stephen Patrick Black, in the
274th Judicial District Court, Guadalupe County, Texas, the Honorable Gary L. Steel presiding.